Citation Nr: 0315290	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  01-02 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left patella tendon repair, currently rated as 30 percent 
disabling.  

2.  Entitlement to service connection for traumatic arthritis 
of the left knee, claimed as secondary to a service 
connection left knee disability.  


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from November 1990 to April 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
awarded the veteran an increased rating, from 10 to 30 
percent, for his service-connected patella tendon repair of 
the left knee.  He responded with a timely Notice of 
Disagreement, and was sent a Statement of the Case by the RO.  
He then filed a timely VA Form 9, perfecting his appeal of 
this issue.  

This appeal also arises from a January 2001 rating decision 
which denied service connection for traumatic arthritis of 
the left knee, claimed as secondary to the veteran's prior 
service connected left knee disability.  In March 2001, the 
veteran filed a Notice of Disagreement to this rating 
determination.  He was provided a Statement of the Case in 
July 2001, and in September 2001, he filed a VA Form 9, 
perfecting his appeal of this issue.  

These issues were previously presented to the Board in 
November 2001, at which time they were remanded for 
additional development.  They have now been returned to the 
Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The record does not contain a credible medical diagnosis 
of traumatic arthritis of the left knee.  


CONCLUSION OF LAW

The criteria for the award of service connection for 
traumatic arthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§  3.159, 3.303, 3.304, 3.310 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the January 2001 and 
July 2001 Statements of the Case, the various Supplemental 
Statements of the Case, and March 2001 RO letter to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain.  The veteran has reported receiving 
medical care at the VA medical center in New Orleans, LA, and 
these records were obtained by RO.  Additional private 
medical records have also been obtained from K.O. Joseph, 
M.D., and B.M. Soulie, P.T.  The record also indicates the 
veteran received medical care from R. Ross, M.D., of the 
LaPlace Primary Care Center, but two requests by the RO 
failed to yield these treatment records.  As these are 
private medical records, the VA has no other way to obtain 
them.  Within the December 2002 Supplemental Statement of the 
Case, the veteran was informed of the VA's inability to 
obtain treatment records from Dr. Ross; however, he has made 
no attempts of record to obtain and submit them to the VA.  
While VA has a statutory obligation to assist the veteran in 
the development of his claim, this duty is not a one-way 
street; the veteran must cooperate with VA's efforts to 
obtain relevant evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  In the present case, the VA's duty to 
assist is satisfied.  

The veteran has not otherwise identified any additional 
evidence not already associated with the claims folder that 
is obtainable.  Finally, he has been afforded recent VA 
orthopedic examinations in conjunction with his claim; for 
these reasons, his appeal is ready to be considered on the 
merits.  

The veteran seeks service connection for traumatic arthritis 
of the left knee.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2002).  Service 
connection may be awarded for any disability which is due to 
or the result of a service-connected disability.  38 C.F.R. 
§ 3.310 (2002).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

Fundamental to any service connection claim is the need for a 
current medical diagnosis of the claimed disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
present case, while the veteran has been afforded both VA 
orthopedic examinations and outpatient treatment, the medical 
evidence fails to reflect a diagnosis of arthritis, traumatic 
or otherwise, of the left knee.  

Following receipt of the veteran's claim, he was examined by 
VA medical personnel in September 2000.  X-rays of the left 
knee were negative for any abnormality, and arthritis was not 
diagnosed at that time.  A second VA orthopedic examination 
was performed in April 2001, and his left knee x-rays were 
again described as normal.  The examining physician found no 
evidence of "traumatic or degenerative change of his left 
knee joint by examination and imaging study."  VA outpatient 
treatment records also do not reflect a diagnosis of 
arthritis of the left knee.  According to a December 2001 
clinical notation, both MRI and x-ray studies of the left 
knee failed to reveal traumatic, or any other form of, 
arthritis.  

In support of his claim, the veteran has submitted a 
prescription for Celebrex, an anti-inflammatory medication, 
written by Dr. K. Joseph, a private physician.  The veteran 
asserts that this prescription confirms a current diagnosis 
of traumatic arthritis.  However, because the prescription 
itself does not reflect the underlying diagnosis for which it 
was given, the veteran's assertion is merely speculative, 
unsupported by the medical evidence of record.  The RO 
contacted Dr. Joseph directly in order to obtain the 
veteran's medical records, but Dr. Joseph's office responded 
in May 2002 that the veteran's records had been transferred 
to Dr. Ross.  As is noted above, attempts to obtain treatment 
records from Dr. Ross proved unsuccessful.  Private medical 
records were obtained from B.M. Soulie, P.T., but these 
records fail to reflect a diagnosis of arthritis.  

The veteran himself has argued on several occasions that he 
has a current diagnosis of traumatic arthritis of the left 
knee.  However, because the veteran is a layperson, his 
opinions regarding medical causation, etiology, and diagnosis 
is not binding on the Board.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In the absence of a current diagnosis, service connection for 
traumatic arthritis of the left knee must be denied.  See 
Brammer, supra.  Because the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107 (West 2002).  


ORDER

Entitlement to service connection for traumatic arthritis of 
the left knee is denied.  


REMAND

The claim to a disability rating in excess of 30 percent for 
residuals of a left patella tendon repair is remanded for the 
following additional development:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
under 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully satisfied.  
See also 38 C.F.R. § 3.159 (2002).  

2.  The veteran should be afforded a VA 
orthopedic examination to evaluate his 
service connected left knee disability.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary tests should be accomplished.  
All disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history.  The medical examiner 
should address the following questions, 
to the best of his/her medical knowledge:

a. What are the veteran's extension 
and flexion of the left knee? 

b. Does the veteran have pain, pain 
on use, weakness, incoordination, 
or excess fatigability of the left 
knee joint?  If so, do any of these 
factors result in additional 
limitation of motion of the left 
knee?

Any additional impairment of the 
veteran's left knee resulting from his 
service connected disability should also 
be discussed.  The medical basis for all 
opinions expressed should be indicated. 

3.  After the development requested above 
has been completed to the extent 
possible, as well as any other 
development deemed necessary by the RO 
after review of the record, the RO should 
again consider the veteran's claim for an 
increased rating for his left knee 
disability in light of the additional 
evidence added to the record.  If the 
benefits sought on appeal remain denied, 
the appellant and representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



